Journal Entries: (i) Dec. 11, 1832: libel filed, time fixed for trial, notice ordered published; (2) Dec. 27,1832: publication proved, proclamation made, notice of claim, time for hearing extended; (3) Dec. 31, 1832: motion for judgment; (4) Feb. 21,1833: claim and bond filed, claimant allowed to prosecute claim; (5) Jan. 9, 1834: motion for continuance granted, absent witness ordered attached, motion by claimant for restoration of goods, attendance of witnesses proved; (6) June 4, 1834: discontinued, reasonable cause for seizure certified, property ordered restored to claimant, attendance of witnesses proved; (7) June 28, 1834: property ordered delivered to claimant.
Papers in File (1832-34): (1) Libel; (2) published notice, proof of publication and posting; (3) affidavit of James H. Cook; (4) claim, claimant’s bond; (5) claimant’s plea; (6-10) subpoenas; (11) affidavit for continuance; (12-15) subpoenas.
File No. 78.